tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug - uniform issue list tt re sestep rats legend taxpayer a amount a amount b plan x institution x date date date date case x court y state z dear this is in response to your request dated date as supplemented by a letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she retired on disability from her employer on date at that time she applied for retirement_funds with the retirement payer this initial application was lost taxpayer a subsequently reapplied for retirement benefits on or about date taxpayer a received a distribution from plan x totaling amount b of which amount a was eligible to be rolled over into an individual_retirement_account ira amount a was directly page deposited into her bank account these funds remained in that account until date when the taxpayer transferred them into an ira account it has been represented on your behalf that plan x is a plan from which a distribution when made is eligible to be rolled over or directly transferred into an individual_retirement_account ira it has also been represented on your behalf that in case x court y of state z ruled that an individual who received a distribution from plan x eligible to be rolled over into an ira had to be given the option of directly rolling over said distribution into an ira however as indicated in a letter dated date sent to you by a representative of institution x you were not provided with the option of directly placing the eligible portion of your plan x distribution into an ira the letter also indicates that you had been led to believe that said direct_rollover would be accomplished taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to incorrect information provided her by personnel administrators of institution x taxpayer a asserts that she was not told that she had the option of rolling over the lump sum payment directly into an ira and she was not given that option at the time of distribution based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402of the code with respect to an amount not to exceed amount a with respect to your ruling_request sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the page code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the misleading and incomplete financial information offered by employees of institution x which prevented her from making a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer - a’s contributing amount a into an ira on or about date is deemed to have constituted a timely rollover within the meaning of sec_402 of the code provided all the other requirements of code sec_402 were met with respect to said contribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file with the internal_revenue_service if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 _ idf sincerely yours vk boc - rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
